Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the method of administering a ROCK inhibitor to a subject; a ROCK 2 selective inhibitor as the ROCK inhibitor; and an immunogenic cell-death inducing therapeutic – anthracycline-type anti-cancer agent –  as the additional treatment in the reply filed on 02/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 9, and 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapur (US 8,518,906) as evidenced by Basbous et al, (Basbous, Sara, et al. The Journal of pathology 240.3 (2016): 262-268), hereinafter Basbous. 

Thus, Kapur as evidenced by Basbous meets the limitations of claims 1 – 3, 5, and 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur as evidenced by Basbous, as applied to claim 1-3, 5, and 7 above, and in view of Broz et al, (Broz, Miranda L., et al. Cancer cell 26.5 (2014): 638-652), hereinafter Broz.  
Kapur teaches a method of treating hematological malignancies in an individual comprising administering a therapeutically effective amount of a Rho kinase (ROCK) inhibitor (see entire document, in particular, Abstract, Summary of the Disclosure, Methods of Treating Hematologic Malignancies section), wherein the hematological malignancy may be systemic mastocytosis, gastrointestinal stromal tumors, acute myeloid leukemia, myeloproliferative disease, and chronic myeloid leukemia (Col 6, Ln. 45 – 54), and the ROCK inhibitor may be fasudil (Col. 6, Ln. 59 – 61). Further, the ROCK inhibitor may be administered orally, intravenously, intraperitoneally, intramuscularly, or subcutaneously (Col. 7, Ln. 19 – 27). Kapur does not specifically teach that the ROCK inhibitor activates dendritic cells. However, it is known in the art that the ROCK2 selective inhibitor fasudil improves CD1d cell-surface expression of chronic 
Kapur as evidenced by Basbous does not teach that the cancer-associated dendritic cells are CD103 or CD141 positive dendritic cells. 
However, Broz teaches that CD103+ dendritic cells efficiently cross-present tumor antigens to stimulate cytotoxic T cell (CTL) function within the tumor microenvironment compared with tolerizing antigen presenting cells. Further, regressing tumors have higher proportions of these cells, T-cell-dependent immune clearance relies on them, and abundance of their transcripts in human tumors correlates with better clinical outcome (see entire document, in particular Abstract and Significance). 
It would have been obvious to one of ordinary skill in the art to use ROCK inhibitors such as fasudil to activate CD103+ DCs in a subject having cancer. One of ordinary skill in the art would have been motivated to do so in order to stimulate potent cytotoxic T cells within the tumor microenvironment and foster antitumor immunity.  Therefore, one of ordinary skill in the art would expect that activating CD103+ DCs by administering ROCK inhibitors can more effectively treat cancer in a subject. 

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur as evidenced by Basbous, as applied to claims 1-3, 5, and 7 above, in view of Edwardson et al, (W Edwardson, Derek, et al. Current drug metabolism 16.6 (2015): 412-426), hereinafter Edwardson, and Mokhtari et al (Mokhtari et al (Bayat Mokhtari, Reza et al. Oncotarget vol. 8,23 (2017): 38022-38043), hereinafter Mokhtari.  
The inventions rendered obvious by the teachings of Kapur as evidenced by Basbous have been discussed above and differ from the instant claimed invention in that it does not teach further administering an immunogenic cell-death inducing chemotherapeutic agent, such as an anthracycline anti-cancer agent. 
However, Edwardson teaches that anthracyclines, including the naturally-occurring doxorubicin and daunorubicin, have been used in the effective treatment of many neoplastic diseases, both solid tumors and hematological cancers (see entire document). Further, anthracycline analogues such as epirubicin and idarubicin have anti-tumor activity similar to or even greater than doxorubicin but with less cytotoxicity and more therapeutic index. For example, epirubicin is glucuronidated, which facilitates its excretion in the bile and urine whereas idarubicin lacks a methoxy group, which results in longer half-life and significantly enhanced lipophilicity (Para 3 of Introduction). Idarubicin is also the only anthracycline that can be administered orally or intravenously (Para. 4 of Introduction). 
Mokhtari further teaches that combination therapy enhances efficacy of anti-cancer drugs compared to the mono-therapy approach because it targets key pathways in a characteristically synergistic or an additive manner. This approach potentially reduces drug resistance, while simultaneously providing therapeutic anti-cancer benefits, such as reducing tumour growth and 
It would have been obvious to one of ordinary skill in the art to further administer an anthracycline-type anti-cancer agent in the method of treating cancer with ROCK inhibitors disclosed by Kupar. One of ordinary skill in the art would have been motivated to do so since antracyclines have potent anti-tumor activity and are effective in a wide variety of human cancers. Further, the combination of multiple anti-cancer agents can synergistically or additively create therapeutic benefit by targeting multiple pathways, resulting in reduced drug resistance and overall tumor burden. Thus, one of ordinary skill in the art would expect that the addition of an anthracycline drug would improve the efficacy of ROCK inhibitors in the treatment of cancer in a subject. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur as evidenced by Basbous, in view of Edwardson and Mokhtari, as applied to claims 1-3, 5, 7, 8, 10, and 11 above, and further in view of Bozic et al, (Bozic, Ivana, et al. elife 2 (2013): e00747), hereinafter Bozic.
The inventions rendered obvious by the teachings of Kapur as evidenced by Basbous and in view of Edwardson and Mokhtari have been discussed above and differ from the instant claimed invention administration of the ROCK inhibitor and immunogenic cell-death inducing agent such as an anthracycline drug either simultaneously or sequentially is not taught.  
However, Bozic teaches with simultaneous treatment, it is possible to eradicate cancerous lesions more effectively compared to sequential administration even when cross-resistance mutations are possible to one or both anticancer agents. When there is no possibility of a mutation 
It would have been obvious to one of ordinary skill in the art to administer a ROCK inhibitor and anthracycline drug simultaneously to treat cancer in a subject. One of ordinary skill in the art would have been motivated to do so because when there are potential mutations conferring cross-resistance to two or more agents, simultaneous administration is more effective at eradicating cancer than sequential therapy. Therefore, one of ordinary skill in the art would expect that simultaneous administration of the ROCK inhibitor and immunogenic cell-death inducing agent anthracycline can more effectively treat cancer in a subject. 

Claims 1 – 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Basbous et al, (Basbous, Sara, et al. The Journal of pathology 240.3 (2016): 262-268), hereinafter Basbous, in view of Broz et al, (Broz, Miranda L., et al. Cancer cell 26.5 (2014): 638-652), hereinafter Broz. 
Basbous teaches that the ROCK2 selective inhibitor fasudil improves CD1d cell-surface expression of chronic myeloid leukemia dendritic cells in vitro (Basbous, see entire document, in particular Abstract; Results and Discussion, Para. 2 of left column, spanning pages 265 – 266, Supplemental Figure 7), and CD1d mediates antigen-presentation to iNKT cells, which play a key role in cancer immune surveillance (Basbous, see Introduction).  Thus, the involvement of ROCK– mDCs axis in immune surveillance restores anti-tumor functions – such as the ability of DCs to express CD1d to activate iNKT cells – in chronic myeloid leukemic patients, thereby preventing drug resistance occurring during tyrosine kinase inhibitor therapy alone. Further, fasudil is well 
Basbous does not teach that administering ROCK inhibitors to activate cancer-associated dendritic cells that are CD103 or CD141 positive dendritic cells. 
However, Broz teaches that CD103+ dendritic cells efficiently cross-present tumor antigens to stimulate cytotoxic T cell (CTL) function within the tumor microenvironment compared with tolerizing antigen presenting cells. Further, regressing tumors have higher proportions of these cells, T-cell-dependent immune clearance relies on them, and abundance of their transcripts in human tumors correlates with better clinical outcome (see entire document, in particular Abstract and Significance). 
It would have been obvious to one of ordinary skill in the art to administer fasudil to activate CD103+ DCs in a subject having chronic myeloid leukemia. One of ordinary skill in the art would have been motivated to do so in order to stimulate potent cytotoxic T cells within the tumor microenvironment and foster antitumor immunity. Therefore, one of ordinary skill in the art would expect that activating CD103+ DCs by administering fasudil can more effectively treat cancer such as chronic myeloid leukemia in a subject. 

Claims 1 – 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Basbous et al, (Basbous, Sara, et al. The Journal of pathology 240.3 (2016): 262-268), hereinafter Basbous,  in view of Kapur et al (US 8,518,906), hereinafter Kapur. 
Basbous teaches that the ROCK2 selective inhibitor fasudil improves CD1d cell-surface expression of chronic myeloid leukemia dendritic cells in vitro (Basbous, see entire document, in particular Abstract; Results and Discussion, Para. 2 of left column, spanning pages 265 – 266, 
Basbous does not specifically teach administering ROCK inhibitors to activate dendritic cells in a subject via any of the routes disclosed in claim 7. 
However, Kapur teaches a method of treating hematological malignancies in an individual comprising administering ROCK inhibitor (see entire document, in particular, Abstract, Summary of the Disclosure, Methods of Treating Hematologic Malignancies section), wherein the hematological malignancy is chronic myeloid leukemia (Col 6, Ln. 45 – 54), the ROCK inhibitor is fasudil (Col. 6, Ln. 59 – 61), and administration occurs orally, intravenously, intraperitoneally, intramuscularly, or subcutaneously (Col. 7, Ln. 19 – 27). 
It would have been obvious to one of ordinary skill in the art to administer fasudil to activate dendritic cells in a subject having chronic myeloid leukemia via one of the administration routes taught by Kapur. One of ordinary skill in the art would have been motivated to do so in order to in order to deliver the therapeutic agent into the body in order to effectively treat cancer such as chronic myeloid leukemia in a subject. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIA E TAYLOR/Examiner, Art Unit 1644 
                                                                                                                                                                                                       /MICHAEL SZPERKA/Primary Examiner, Art Unit 1644